DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Aaron Peacock on 05/11/2021.

The Claims have been amended as follows:
-Claim 1: 	A slicing guide apparatus for reducing perishable foods into small, bite-sized pieces, the apparatus comprising: 
a hollow cylindrical frame defining an open top end having a top circular rim, and an open bottom end having a bottom circular rim, wherein the open bottom circular rim permits the frame to set upon a 
a first plurality of pair of elongated, vertical slots that are open to the bottom circular rim and extend 
a second plurality of pair of elongated, vertical slots that are perpendicular in orientation to the first plurality of pair of elongated, vertical slots and that are open to the bottom circular rim and extend first plurality of pair of elongated, vertical slots and of the second plurality of pair of elongated, vertical slots permits a cutting utensil to move and pass there through, thereby slicing the perishable food item located within the interior of the frame; 
at least one elongated, vertical rib that protrudes outward from the exterior of the frame and that extends from the bottom end of the frame to a position below the top end of the frame; and 
indicia affixed to the top circular rim, for grouping pairs of slots and providing guidance to a user about the proper knife alignment within the apparatus, the indicia being reference characters, numbers, letters or colors.

-Claims 2, 3 and 5-9 have been cancelled


Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the slicing guide apparatus of claim 1 including “a first plurality of pair of elongated, vertical slots that are open to the bottom circular rim and extend to a position below the top end of the frame, a second plurality of pair of elongated, vertical slots that are perpendicular in orientation to the first plurality of pair of elongated, vertical slots and that are open to the bottom circular rim and extend

A review of the closest prior art supports the above as explained in the following reference(s); Weng (U.S. Patent No. 8,808,070), Naccarato (U.S. Patent Mo. D354203), Rogge (U.S. Patent No. 5,718,158), and Parr (U.S. Patent Pub. No. 2010/0326250).
Regarding claim 1, Weng teaches a slicing guide apparatus for reducing perishable foods into small, bite-sized pieces (Abstract) the apparatus comprising a hollow cylindrical frame (1) (Figure 5 provides the hollow frame structure and Col. 3, Lines 12-13 provides the total number of walls is variable and includes a single cylindrical wall structure) defining an open top end (11) an open bottom end (12) (Figure 1) wherein the open bottom end permits the frame to set upon a common cutting board (3) and thereby provides a surface on which to slice food (Col. 2, Lines 1-12) , at least a first set of pair of elongated vertical slots (131) that extend from the bottom end of the frame to a position below the top end of the frame, at least a second set of pair of elongated, vertical slots (131) that are perpendicular in orientation to the at least first set of pair of elongated, vertical slots (Col. 3, Lines 8-11; Examiner notes the vertical slots must be oriented in a perpendicular orientation to dice/or cube the work piece) and that extend from the bottom end of the frame to a position below the top end of the frame (Col. 2, Lines 30-31 notes the slots are aligned and run from top to bottom. Furthermore, the claim does not require the slots to open into the bottom edge of the frame.) wherein the width of the at least first set of pair of elongated, vertical slots and of the at least second set of pair of elongated, vertical slots permits a cutting utensil to move and pass there through, thereby slicing the perishable food item located within the interior of the frame (Col. 2, Lines 24-31 and Figure 7-9).However, Weng does not are open to the bottom circular rim and extend to a position below the top end of the frame, the second plurality of pair of elongated, vertical slots that are perpendicular in orientation to the first plurality of pair of elongated, vertical slots and that are open to the bottom circular rim and extend
Naccarato teaches a bagel holder and slicer device that incorporates a vertical rib (X1) that protrudes outward from the exterior of a frame (X2) and extends from a bottom end of the frame to a position below the top end of the frame to provide structural stability to the frame walls (See annotated Figure 3 below and Figures 1 and 4).  
Rogge also teaches a bagel holder and slicing device, wherein ribs (32, 34) are located adjacent the cutting slots (28, 30) in order “to assist in retaining end walls 16 and 18 in ridged position on opposing sides of each vertical slot 28 and 30.” 
Parr teaches it is old and well known in the art of cutting guides to incorporate a cutting guide with indicia (18) atop a rim of a frame for grouping the indicia in the appropriate cutting portions (Figure 1). 

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1. Claim 4 is allowed as it depends from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD CROSBY JR/   05/12/2021
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724